The judgment appealed from is for damages for the death of respondent's decedent resulting from injuries inflicted when a motor car operated by him came into collision with a like vehicle operated by the appellant; the happening taking place at and about the junction of two highways crossing each other at right angles.
The sole alleged error which we are called upon to review is the refusal of the trial judge to nonsuit the plaintiff below, at the end of her case, upon the grounds that no negligence of the defendant had been shown and that plaintiff's decedent was guilty of negligence contributing to the happening.
A most cursory examination of the proofs shows that a situation was presented upon which reasonable minds could, and probably would, differ as to both questions presented by the reasons advanced under the motion for nonsuit and when that is the condition of the evidence a motion for nonsuit is properly denied. Mahnken v. Monmouth, 62 N.J.L. 404; Bauer v.North Jersey Street Railway Co., 74 Id. 624; *Page 414 Napurana v. Young, Ibid. 627; Turner v. Hall, Ibid. 214;Weston Co. v. Benecke, 82 Id. 445; Fox v. Great Atlanticand Pacific Tea Co., 84 Id. 726; Fagan v. CentralRailroad, 94 Id. 454; Alvino v. Public Service RailwayCo., 97 Id. 526; Kerner v. Zerr, 103 Id. 424.
Finding no error in the matters before us the judgment under review is affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 15.
For reversal — None.